DOWD, Presiding Judge.
Movant pleaded guilty to first degree robbery on October 15, 1984 and was sentenced to fifteen years imprisonment. Shortly over a year later, movant was transferred to the Delaware Department of Corrections. Movant filed a Rule 27.26 motion for post-conviction relief on March 27, 1989. This motion was dismissed without an evidentiary hearing because it was not filed prior to June 30, 1988 as required by Rule 24.035(Z).
Movant now claims the trial court erred in applying the time limit to him because he had no notice of the change in time limits resulting from the replacement of Rule 27.-26 by Rules 24.035 and 29.15. Thus, he argues application of the time limit violated his rights to due process, habeas corpus and equal protection.
The time limitations of Rule 24.035 are both reasonable and mandatory. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989). Movant’s challenge to the application of these time limits boils down to the claim that he did not know about the change in the rules. This argument ignores the well established maxim: ignorantia juris non ex-cusat. Ignorance of the time limitations does not excuse failure to file a timely motion for post-conviction relief; consequently application of the time limits in Rules 29.15 and 24.035 to a defendant convicted when Rule 27.26 regulated post-conviction relief does not violate the rights of due process or equal protection. Cheek v. State, 776 S.W.2d 66, 68 (Mo.App.1989).
Movant fails to properly explain how denial of his Rule 24.035 motion is an impermissible denial of habeas corpus relief, but even if we characterize his motion as a petition for a writ of habeas corpus, this court would have no jurisdiction over denial of the petition. Id.
The denial of movant’s Rule 24.035 motion is affirmed.
SIMON, C.J., and JOSEPH J. SIMEONE, Senior Judge, concur.